DETAILED ACTION
This office action is in response to RCE  filed on 01/21/2022.
Claims 1-23 are pending of which claims 1, 16, 17 and 23 are independent. 
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-2, 4-14, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160330780 to Kim (hereinafter “Kim”) in view of US. Pub. 20150319772  to Halabian (hereinafter “Halabian”).  

Regarding claim 1: Kim discloses an apparatus comprising: a transmitter that transmits the first data and first scheduling signaling in the first resource unit, wherein the first scheduling signaling is used for scheduling the first data on the first resource unit (Kim, see paragraph [0461], FIG. 25, the resource is divided smaller bandwidths used to schedule resources for the first data, and each  bandwidth is assigned a detection slot and the first slot of respective bandwidth of the resource  is configured as a detection slot used to choose the right resource for the first data in the first resource unit) and the first scheduling signaling is frequency division multiplexed with the first data in the first resource unit such that a first frequency resource of the first scheduling signaling is adjacent in frequency to a second frequency resource of the first data(Kim, see paragraph [0066], a resource is allocated in form of a slot, and one slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain; and OFDM symbols are used to represent one symbol period because OFDMA is used in downlink; an OFDM symbol may be called one SC-FDMA symbol or symbol period; an RB is a resource allocation unit and includes a plurality of contiguous/adjacent subcarriers in one slot).

However, Kim does not explicitly teach a receiver that receives signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain; a processor that selects a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units and the first scheduling signaling and the first data occupy the same time period. However, Halabian in the same or similar field of endeavor teaches a receiver that receives signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain(20150319772,  see paragraph [0041] a downlink transport channel known as the Physical Downlink Shared Channel (PDSCH); the PDSCH is a time and frequency multiplexed channel shared by a plurality of user terminals; during each one (1) ms subframe, commonly referred to as a Transmission Time interval (TTI), a scheduler for the base station  schedules one or more user terminals to receive data on the PDSCH in a resource unit that may divided into smaller resource unit using spacing , which may be adjacent to each other; the user terminals scheduled to receive data in a given TTI are chosen based on Channel Quality Indication (CQI) reports from the user terminals );a processor that selects a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units (20150319772,  see paragraph [0041] a scheduler for the base station  schedules one or more user terminals to receive data on the PDSCH; the user terminals  scheduled to receive data in a given TTI are chosen based on Channel Quality Indication (CQI) reports from the user terminals ) and the first scheduling signaling and the first data occupy the same time period (20150319772, see paragraph [030], for each resource within the same TTI or time period, a  first resource is selected based on the resource metric and allocated to user terminals based on the individual scheduling metrics of the user terminals; the next resource is then selected and allocated; this allocation process continues until all resources are allocated, or until all user terminals are served, the resource metrics for the remaining resources and individual scheduling metrics for the remaining user terminals are computed/re-computed during each iteration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Halabian into Kim’s system/method because it would allow scheduling metric for Halabian; [0032]).

Regarding claim 2: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein the first data and the first scheduling signaling are contiguous in the frequency domain in the first resource unit. However, Halabian in the same or similar field of endeavor teaches the apparatus of claim 1, wherein the first data and the first scheduling signaling are contiguous in the frequency domain in the first resource unit (20150319772,  see paragraph [0041] a downlink transport channel known as the Physical Downlink Shared Channel (PDSCH); the PDSCH is a time and frequency multiplexed channel shared by a plurality of user terminals; during each one (1) ms subframe, commonly referred to as a Transmission Time interval (TTI), a scheduler for the base station  schedules one or more user terminals to receive data on the PDSCH in adjacent resource units; the user terminals  scheduled to receive data in a given TTI are chosen based on Channel Quality Indication (CQI) reports from the user terminals ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Halabian into Kim’s system/method because it would allow scheduling metric for scheduling the user terminals.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimal scheduling that increases system capacity,  Halabian; [0032]).

Regarding claim 4: Kim discloses the apparatus of claim 3, wherein the detection period comprises one or more detection slots and each detection slot of the one or more detection slots has a predetermined duration (Kim, see paragraph[0020], an energy detection interval is predetermined and a UE determines a discovery resource region for each time slot adaptively on the basis of an energy level estimated over an energy detection interval set for the time slot and energy detection is used to find suitable candidate channel that can be used for communication for the respective device).  

Regarding claim 5: Kim discloses the apparatus of claim 4, wherein the processor selects a resource unit from the plurality of resource units in response to detected energy in at least one detection slot of the detection period being below a predetermined energy threshold (Kim, see paragraph [0495] selecting resources with energy levels less than x % from within the part of the whole domain and transmitting a discovery message by selecting one from among the selected resources).

Regarding claim 6: Kim discloses the apparatus of claim 5, wherein the at least one detection slot comprises only one detection slot randomly selected from the one or more detection slots (Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot).  

Regarding claim 7: Kim discloses the apparatus of claim 5, wherein the at least one detection slot comprises M time- contiguous detection slots, and M is a value between 1 and N(Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, the whole resource pool(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 time slots), UEs may sense resources for transmitting discovery messages sequentially in the respective energy detection intervals  and determine discovery resources adaptively for the respective time slots according to the sensed energy level, i.e.,  for the respective time slots, discovery resource regions can be determined independently from each other, and the UEs can select discovery resources in the discovery resource regions determined. Note: there are there 20 contiguous slots and one energy detection slot, see FIG. 25).  

Regarding claim 8: Kim discloses the apparatus of claim 7, wherein the processor selects a resource unit from the plurality of resource units, and the resource unit has a value of M that is less than other resources units of the plurality of resource units(Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, the whole resource pool(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 time slots).

Regarding claim 9: Kim discloses the apparatus of claim 5, wherein the detected energy in one detection slot of a resource unit is measured in a detection bandwidth of the resource unit (Kim, see paragraph [0461], FIG. 25, the first slot of s resource pool or bandwidth of the resource unit is configured as a detection slot, a plurality of energy detection intervals may be set up as a detection bandwidth of the total resource unit, the whole resource pool(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 parts, and each part is assigned an energy detection slot).  

Regarding claim 10: Kim discloses the apparatus of claim 9, wherein the detection bandwidth of the resource unit has a frequency span less than or equal to the bandwidth of the resource unit (Kim, see paragraph [0461], FIG. 25, the total bandwidth is divided so that each bandwidth is less than the bandwidth of the resource unit,  the resource is divided into three parts or 3 detection bandwidths, and each part is assigned a detection slot and the first slot of detection bandwidth of the total resource  is configured as a detection slot, a plurality of energy detection intervals may be set up in the detection resource pool or bandwidth, the whole detection bandwidth(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 parts and assigned one slot for energy detection).  

Regarding claim 11: Kim discloses the apparatus of claim 5, wherein the transmitter transmits a signal for a length of time that extends from an end of the at least one detection slot to an end of the detection period (Kim, see paragraph [0461], FIG. 25, the resource is divided into three parts or 3  bandwidths, and each part is assigned an energy detection slot to help choose a resource acceptable energy level and the first slot of detection bandwidth of the total resource  is configured as a detection slot, a plurality of energy detection intervals may be set up in the detection resource pool or bandwidth, the whole detection bandwidth(64 subframes) is divided into a plurality of time slots (in the case of FIG. 25, there are three (3) energy detection slots), and one or more subframes (or symbols) may be configured as an energy detection interval in each time slots ( in this case the total 64 subframe is divided into 3 parts and assigned one slot for energy detection.  

Regarding claim 12: Kim discloses the apparatus of claim 11, wherein the signal is transmitted in the detection bandwidth to reserve the resource unit (Kim, see paragraph[0020], an energy detection interval is predetermined and used to find the energy level of resources for reservation and a UE determines a discovery resource region for each time slot adaptively on the basis of an energy level estimated over an energy detection interval set for the time slot and energy detection is used to find suitable candidate channel  that can be used for communication for the respective device).  

Regarding claim 13: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein the processor selects a second resource unit for transmitting second data, the second resource unit is selected from the plurality of resource units, the transmitter transmits the second data and a second scheduling signaling in the second resource unit, and the second scheduling signaling is used for scheduling the second data on the second resource unit. However, Halabian in the same or similar field of endeavor teaches the apparatus of claim 1, wherein the processor selects a second resource unit for transmitting second data, the second resource unit is selected from the plurality of resource units, the transmitter transmits the second data and a second scheduling signaling in the second resource unit, and the second scheduling signaling is used for scheduling the second data on the second resource unit (20150319772, see paragraph [030], for each resource within the same TTI or time period, a second or a first resource is selected based on the resource metric and allocated to user terminals based on the individual scheduling metrics of the user terminals; after allocation,  the next resource is then selected and allocated; this allocation process continues until all resources are allocated, or until all user terminals are served, the resource metrics for the remaining resources and individual scheduling metrics for the remaining user terminals are computed/re-computed during each iteration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Halabian into Kim’s system/method because it would allow scheduling metric for scheduling the user terminals.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimal scheduling that increases system capacity,  Halabian; [0032]).

Regarding claim 14: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein the processor selects a second resource unit for transmitting second data, the second resource unit is selected from the plurality of resource units, the transmitter transmits the second data in the second resource unit, and the first scheduling signaling is used for scheduling the first data on the first resource unit and the second data on the second resource unit. However, Halabian in the same or similar field of endeavor teaches the apparatus of claim 1, wherein the processor selects a second resource unit for transmitting second data, the second resource unit is selected from the plurality of resource units, the transmitter transmits the second data in the second resource unit, and the first scheduling signaling is used for scheduling the first data on the first 20150319772, see paragraph [030], for each resource within the same TTI or time period, a second or a  first resource is selected based on the resource metric and allocated to user terminals based on the individual scheduling metrics of the user terminals for the second or the first data transmission; the next resource is then selected and allocated; this allocation process continues until all resources are allocated, or until all user terminals are served, the resource metrics for the remaining resources and individual scheduling metrics for the remaining user terminals are computed/re-computed during each iteration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Halabian into Kim’s system/method because it would allow scheduling metric for scheduling the user terminals.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimal scheduling that increases system capacity,  Halabian; [0032]).

Regarding claim 16: Kim discloses a method comprising: and transmitting the first data and first scheduling signaling in the first resource unit, wherein the first scheduling signaling is used for scheduling the first data on the first resource unit (Kim, see paragraph [0461], FIG. 25, the resource is divided smaller bandwidths used to schedule resources for the first data, and each  bandwidth is assigned a detection slot and the first slot of respective bandwidth of the resource  is configured as a detection slot used to choose the right resource for the first data in the first resource unit) and the first scheduling signaling is frequency division multiplexed with the first data in the first resource unit such that a first frequency resource of the first scheduling signaling is adjacent in frequency to a second frequency resource of the first data(Kim, see paragraph [0066], a resource is allocated inform of a slot, and one slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain; and OFDM symbols are used to represent one symbol period because OFDMA is used in downlink; an OFDM symbol may be called one SC-FDMA symbol or symbol period; an RB is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot).

However, Kim does not explicitly teach receiving signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain; selecting a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units and the first scheduling signaling and the first data occupy the same time period. However, Halabian in the same or similar field of endeavor teaches receiving signaling used to configure a size of a resource unit on a carrier. wherein the carrier is divided into a plurality of resource units in a frequency domain (20150319772,  see paragraph [0041] a downlink transport channel known as the Physical Downlink Shared Channel (PDSCH); the PDSCH is a time and frequency multiplexed channel shared by a plurality of user terminals; during each one (1) ms subframe, commonly referred to as a Transmission Time interval (TTI), a scheduler for the base station  schedules one or more user terminals to receive data on the PDSCH in a resource unit that may divided into smaller resource unit using spacing , which may be adjacent to each other; the user terminals scheduled to receive data in a given TTI are chosen based on Channel Quality Indication (CQI) reports from the user terminals ); selecting a first resource unit for transmitting first data, wherein the first resource unit is selected from the plurality of resource units (20150319772,  see paragraph [0041] a scheduler for the base station  schedules one or more user terminals to receive data on the PDSCH; the user terminals  scheduled to receive data in a given TTI are chosen based on Channel Quality Indication (CQI) reports from the user terminals ) and the first scheduling signaling and the first data occupy the same time period (20150319772, see paragraph [030], for each resource within the same TTI or time period, a  first resource is selected based on the resource metric and allocated to user terminals based on the individual scheduling metrics of the user terminals; the next resource is then selected and allocated; this allocation process continues until all resources are allocated, or until all user terminals are served, the resource metrics for the remaining resources and individual scheduling metrics for the remaining user terminals are computed/re-computed during each iteration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Halabian into Kim’s system/method because it would allow scheduling metric for scheduling the user terminals.  Such combination would have been obvious to Halabian; [0032]).
 
Regarding claim 17. An apparatus comprising:   each resource unit of the plurality of resource units includes a data region for transmitting data and a control region for transmitting a scheduling signaling for scheduling of the data (Kim, see paragraph [0079]  FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, and downlink control channels include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH), and a physical hybrid-ARQ indicator channel (PHICH))) and the scheduling signaling is frequency division multiplexed with the data in each resource unit such that a first frequency resource of the scheduling signaling is adjacent in frequency to a second frequency resource of the data Kim, see paragraph [0066], a resource is allocated inform of a slot, an RB is a resource allocation unit and includes a plurality of contiguous/adjacent subcarriers in one slot and one slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain; and OFDM symbols are used to represent one symbol period because OFDMA is used in downlink; an OFDM symbol may be called one SC-FDMA symbol or symbol period).
  
 and the first scheduling signaling and the first data occupy the same time period. However, Halabian in the same or similar field of endeavor teaches a transmitter that transmits a signaling used to configure a size of a resource unit on a carrier. wherein the carrier is divided into a plurality of resource units in a frequency domain(20150319772,  see paragraph [0041] a downlink transport channel known as the Physical Downlink Shared Channel (PDSCH); the PDSCH is a time and frequency multiplexed channel shared by a plurality of user terminals; during each one (1) ms subframe, commonly referred to as a Transmission Time interval (TTI), a scheduler for the base station  schedules one or more user terminals to receive data on the PDSCH in a resource unit that may divided into smaller resource unit using spacing , which may be adjacent to each other; the user terminals scheduled to receive data in a given TTI are chosen based on Channel Quality Indication (CQI) reports from the user terminals ) and the first scheduling signaling and the first data occupy the same time period(20150319772, see paragraph [030], for each resource within the same TTI or time period, a  first resource is selected based on the resource metric and allocated to user terminals based on the individual scheduling metrics of the user terminals; the next resource is then selected and allocated; this allocation process continues until all resources are allocated, or until all user terminals are served, the resource metrics for the remaining resources and individual scheduling metrics for the remaining user terminals are computed/re-computed during each iteration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Halabian into Kim’s system/method because it would allow scheduling metric for scheduling the user terminals.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimal scheduling that increases system capacity,  Halabian; [0032]).

Regarding claim 18: Kim discloses the apparatus of claim 17, wherein. for each resource unit of the plurality of resource units, the data region and the control region are contiguous in the frequency domain (Kim, see paragraph[0066], a slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain; OFDM symbols are used to represent one symbol period; an OFDM symbol may be called one SC-FDMA symbol or symbol period; an RB is a resource allocation unit and includes a plurality of contiguous subcarriers in one slot).  

Regarding claim 19: Kim discloses the apparatus of claim 17, wherein each resource unit of the plurality of resource units has a detection period at a beginning of the resource unit (Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the  resource unit at the beginning of the resource unit, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot.  

Regarding claim 20: Kim discloses the apparatus of claim 19, wherein the detection period comprises one or more detection slots (Kim, see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the discovery resource pool, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot) and each detection slot of the one or more detection slots has a predetermined duration (Kim, see paragraph[0020], an energy detection interval is predetermined and a UE determines a discovery resource region for each time slot adaptively on the basis of an energy level estimated over an energy detection interval set for the time slot and energy detection is used to find suitable candidate channel that can be used for communication for the respective device.  

Regarding claim 23. A method comprising each resource unit of the plurality of resource units includes a data region for transmitting data and a control region for transmitting a scheduling signaling for scheduling of the data((Kim, see paragraph [0079]  FIG. 3, a maximum of three OFDM symbols located in a front portion of a first slot of a subframe correspond to a control region in which control channels are allocated, and the remaining OFDM symbols correspond to a data region in which a physical downlink shared channel (PDSCH) is allocated, and downlink control channels include, for example, a physical control format indicator channel (PCFICH), a physical downlink control channel (PDCCH), and a physical hybrid-ARQ indicator channel (PHICH))). and the scheduling signaling is frequency division multiplexed with the data in each resource unit such that a first frequency resource of the scheduling signaling is adjacent in frequency to a second frequency resource of the data Kim, see paragraph [0066], a resource is allocated inform of a slot, an RB is a resource allocation unit and includes a plurality of contiguous/adjacent subcarriers in one slot and one slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain and includes a plurality of Resource Blocks (RBs) in a frequency domain; and OFDM symbols are used to represent one symbol period because OFDMA is used in downlink; an OFDM symbol may be called one SC-FDMA symbol or symbol period).
   
However, Kim does not explicitly teach transmitting a signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain. However, Halabian in the same or similar field of endeavor teaches transmitting a signaling used to configure a size of a resource unit on a carrier, wherein the carrier is divided into a plurality of resource units in a frequency domain (20150319772,  see paragraph [0041] a downlink transport channel known as the Physical Downlink Shared Channel (PDSCH); the PDSCH is a time and frequency multiplexed channel shared by a plurality of user terminals; during each one (1) ms subframe, commonly referred to as a Transmission Time interval (TTI), a scheduler for the base station  schedules one or more user terminals to receive data on the PDSCH in a resource unit that may divided into smaller resource unit using spacing , which may be adjacent to each other; the user terminals scheduled to receive data in a given TTI are chosen based on Channel Quality Indication (CQI) reports from the user terminals ) and the first scheduling signaling and the first data occupy the same time period (20150319772, see paragraph [030], for each resource within the same TTI or time period, a  first resource is selected based on the resource metric and allocated to user terminals based on the individual scheduling metrics of the user terminals; the next resource is then selected and allocated; this allocation process continues until all resources are allocated, or until all user terminals are served, the resource metrics for the remaining resources and individual scheduling metrics for the remaining user terminals are computed/re-computed during each iteration). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Halabian into Kim’s system/method because it would allow scheduling metric for scheduling the user terminals.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve optimal scheduling that increases system capacity,  Halabian; [0032]).


Claims 3, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160330780 to Kim (hereinafter “Kim”) in view of US. Pub. 20150319772  to Halabian (hereinafter “Halabian”) and the combination of Kim and Halabian is further combined with US. Pub. 20100173586 to McHenry (hereinafter “McHenry”).  

Regarding claim 3: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 1, wherein each resource unit of the plurality of resource units has a detection period at a beginning of the respective resource unit. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 1, wherein each resource unit of the plurality of resource units has a detection period at a beginning of the respective resource unit (McHenry, see paragraph [0169],  a time T0 the device may perform spectrum sensing and detection, all channels that listed as available may be assigned as possible channels, at a later time T1, channels may be assigned as candidate channels; these channel become active at a later time T2, indicating that the DSA-enabled device is using them for communicating with other cooperative DSA-enabled devices and see paragraph [0461], FIG. 25, a plurality of energy detection intervals may be set up in the  resource pool, i.e., the whole resource pool is divided into a plurality of time slots (in the case of FIG. 25, 3), and one or more subframes (or symbols) can be configured as an energy detection interval in each time slot). In view of the above, having the method of Kim and then given the well-established teaching of Halabian, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Halabian  as modified by McHenry within the system of Kim because it would allow the administrative information to be 

Regarding claim 15: Kim discloses a bandwidth of a detection bandwidth, and a predetermined energy threshold, or some combination thereof(Kim, see paragraph [0495] selecting resources with energy levels less than x % from within the part of the whole domain and transmitting a discovery message by selecting one from among the selected resources).

 However, Kim does not explicitly teach the apparatus of claim 1, wherein the signaling is used to configure a duration of a detection period, a duration of a detection slot, a number of detection slots within the detection period. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 1, wherein the signaling is used to configure a duration of a detection period, a duration of a detection slot, a number of detection slots within the detection period (McHenry, see paragraph [0193], FIG. 18, to enable dynamic spectrum access (DSA) devices in a network uses a detection period or periods may be used, a detection period may be on the order of about 40 microsecond for a frame length of about 5 to 20 millisecond, and if a detection gap is used (400 microsecond), the corresponding detection period inside of the detection gap may be 40 microsecond, (and the time before and after the detection period, but inside the gap, may be reserved for frequency changes); the non-synchronized detection period may be offset from a detector schedule for the dynamic spectrum access (DSA) enabled device or network as well as being non-synchronized with the synchronized detection period shared with other dynamic spectrum access (DSA) enabled devices and  see paragraph [0134], FIG. 1B, a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). In view of the above, having the method of Kim and then given the well-established teaching of Halabian, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Halabian  as modified by McHenry within the system of Kim because it would allow the administrative information to be communicated on a control channel. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Halabian  as modified by McHenry  would have been to achieve routing optimization by avoiding communications through unreliable nodes or regions as disclosed in McHenry para 0026.

Regarding claim 21: Kim discloses a transmitter that transmits the first data and first scheduling signaling. However, Kim does not explicitly teach the apparatus of claim 19, wherein each resource unit of the plurality of resource units has a detection bandwidth in the detection period, and the detection bandwidth has a frequency span than or equal to the bandwidth of the resource unit. However, McHenry in the same or similar field of endeavor teaches the apparatus of claim 19, wherein each resource unit of the plurality of resource units has a detection bandwidth in the detection period, and the detection bandwidth has a frequency span than or equal to the bandwidth of the resource unit(McHenry, see paragraph [0193], FIG. 18, to enable dynamic spectrum access (DSA) devices in a network uses a detection period or periods may be used, a detection period may be on the order of about 40 microsecond for a frame length of about 5 to 20 millisecond, and if a detection gap is used (400 microsecond), the corresponding detection period inside of the detection gap may be 40 microsecond, (and the time before and after the detection period, but inside the gap, may be reserved for frequency changes); the non-synchronized detection period may be offset from a detector schedule for the dynamic spectrum access (DSA) enabled device or network as well as being non-synchronized with the synchronized detection period shared with other dynamic spectrum access (DSA) enabled devices and  see paragraph [0134], FIG. 1B, a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of McHenry into Kim’s system/method because it would allow the administrative information to be communicated on a control channel.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve routing optimization by avoiding communications through unreliable nodes or regions McHenry; [0026]).

Regarding claim 22: Kim discloses the apparatus of claim 17, wherein a bandwidth of a detection bandwidth, and a predetermined energy threshold, or some combination thereof (Kim, see paragraph [0495] selecting resources with energy levels less than x % from within the part of the whole domain and transmitting a discovery message by selecting one from among the selected resources).
  
However, Kim does not explicitly teach the apparatus of claim 17, wherein the signaling is used to configure a duration of a detection period, a duration of a detection slot, a number of detection slots within the detection period. However, McHenry in the same or similar field of endeavor teaches wherein the signaling is used to configure a duration of McHenry, see paragraph [0193], FIG. 18, to enable dynamic spectrum access (DSA) devices in a network uses a detection period or periods may be used, a detection period may be on the order of about 40 microsecond for a frame length of about 5 to 20 millisecond, and if a detection gap is used (400 microsecond), the corresponding detection period inside of the detection gap may be 40 microsecond, (and the time before and after the detection period, but inside the gap, may be reserved for frequency changes); the non-synchronized detection period may be offset from a detector schedule for the dynamic spectrum access (DSA) enabled device or network as well as being non-synchronized with the synchronized detection period shared with other dynamic spectrum access (DSA) enabled devices and  see paragraph [0134], FIG. 1B, a scheduler may receive detection data which is then provided to the signal classifier, detection data may be provided directly to the classifier and the classifier may identify specific signals and types of signals present in the detection data; the classifier may then provide information about identified signals to a channel manager's update/ranking module where the channels may be ranked according to their preference for use by the dynamic spectrum access (DSA)enabled device; preferred and potential channels may be added to a candidate channel list, which is then used by a rendezvous module to initiate and coordinate communication among dynamic spectrum access (DSA)enabled devices). In view of the above, having the method of Kim and then given the well-established teaching of Halabian, It would have been obvious for one having ordinary 
. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 17 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

                                                        /AYAZ R SHEIKH/                                                        Supervisory Patent Examiner, Art Unit 2476